In a proceeding pursuant to Family Court Act article 8, the appeal is from an amended order of the Family Court, Kings County (Tejada, J.), dated November 30, 1988, which directed Neil Sorrentino not to exclude his adult son, the petitioner John Sorrentino, from his home.
Ordered that the amended order is reversed, on the law, with costs, and the proceeding is dismissed.
The Family Court does not possess subject matter jurisdiction to direct an adult son’s continued occupation of his father’s residence. It is well established that a parent is not required to support an emancipated child over the age of 21 years and the Family Court lacks the authority to issue any such direction. Mangano, P. J., Kunzeman, Kooper, Sullivan and Ritter, JJ., concur.